■■   J




                                                                               ;; ■      S
                                                                                                   ~'— i




                                                                                        ^=>       ~ i;.~




OFFICE OF THE CITY ATTORNEY, PROSECUTION DIVISION                   401 South Frio, 2^ Fkior
Samuel Adams, Assistant City Attorney                         Frank Wing Municipal Court Building
                                                                   SAN ANTONIO, TX 78207
March 17,2015


Donna K. McKinney                                  District Court Non-Jury Setting Clerk
Bexar County District Clerk                        Bexar County Courthouse
Paul Elizondo Tower                                lOODolorosa
101 W.Noeva, Suite 217                             San Antonio, Texas 78205
San Antonio, Texas 78205-341 I


County Court Civil Presiding Judge                 District Court Jury Setting Clerk
Bexar County Courthouse                            Bexar County Courthouse, Suite 422
lOODolorosa                                        lOODolorosa, Suite422
San Antonio, Texas 78205                           San Antonio, Texas 78205


County Court Jury Setting Clerk                    County Clerk Non-Jury Setting Clerk
Bexar County Courthouse                            Bexar County Courthouse
lOODolorosa                                        lOODolorosa
San Antonio, Texas 78205                           San Antonio, Texas 78205

Fourth Court of Appeals                            United States District Court Cierk
Cadena-Reeves Justice Center                       Western District of Texas
300 Dolorosa, Ste 3200                             U.S. District Clerk's Office
San Antonio, Texas 78205-3037                      655 E. Cesar E. Chavez. Blvd., Room G65
                                                   San Antonio, Texas 78206

RE:    Vacation Notice for Samuel Adams, Assistant City Attorney
       SBN: 24003680


Dear Ladies and Gentlemen:


       In compliance with the local rules, please be advised that I will be unavailable for
Court appearances beginning April 16, 2015, and ending April 24, 201 5.

       I request that no hearings be set on any case on which I am designated as lead
counsel at that time. Thank you for your attention to this matter. If you should have any
questions, please do not hesitate to contact me.
                                                                              March 17,2015
                                                                                  Page 2 of3

Sincerely,
/S/
Samuel Adams
Assistant City Attorney


cc:    Mr. Carleton B. Spears                       cc:    Mr. Mark J. Cannan
       Law Offices of Carleton B. Spears                   Clemens & Spencer, P.C.
       330 North Park                                      112 E. Pecan St., Suite 1300
       San Antonio, Texas 78216                            San Antonio, Texas 78205-1531

cc:    Mr. Eduardo Flores                           cc:    Mr. David E. Wheeler
       The Law Offices of Eduardo Flores                   Attorney at Law
       709 E. Quincy                                       8018 Broadway St. Ste. 101
       San Antonio, Texas 78215                            San Antonio, Texas 78209-2655

cc:    Mr. Jim Deegear                              cc:    Mr. John Steven Dwyer
       James O. Deegear III, PLLC                          John Dwyer & Associates
       441 Burr Rd.                                        4207 Gardendale, Suite 104-B
       San Antonio, Texas 78209                            San Antonio, Texas 78229

cc:    Mr. Reed Greene                             cc:     Mr. Frank Burney
       Attorney at Law                                     Martin and Drought, PC
       26254 IH lOWest                                     300 Convent St., Suite 2500
       Boerne, Texas 78006                                 San Antonio, Texas 78205

cc:    Mr. Van G. Hilley                           cc:    Mr. Famoush Saffarpour
       Goldstein, Goldstein and Hillcy                    Paralegal
       310 S. St. Mary's St.                              Uber Technologies, Inc.
       29th Floor Tower Life Bldg.                        1455 Market Street, 4th Floor
       San Antonio, Texas 78205                           San Francisco, CA 94103

cc:   Ms. Michelle Maloney                         cc:     Ms. Judith Gray
      Marynell Maloney Law Firm, PLLC                      Judith A. Gray, PLLC
       115 East Travis, Suite 1800                        P.O. Box 91318
       San Antonio, Texas 78205                            San Antonio, Texas 78209

cc:   Ms. Cynthia E. Orr                           cc:    Mr. Jaay Neal
      Goldstein, Goldstein and Hillcy                     Law Offices of Jaay D. Neal
      310 S. St. Mary's St.                               322 W. Woodlawn Avenue
      29th Floor Tower Life Bldg.                         San Antonio, Texas 78212
      San Antonio, Texas 78205

cc:   Mr. Rudy Mendez                              cc:    Mr. Trey Wilson
      2527 Hicks                                          RL Wilson Law
      San Antonio, Texas 78210                            111 W. Olmos Drive
                                                          San Antonio, Texas 78212




                               -AN EQUAL OPPORTUNITY EMPLOYER"
                                                                         March 17,2015
                                                                            Page 3 of 3

cc:   Mr. Edward L. Bravenec                     cc:    Law Offices of John A. Longoria
      The Law Office of McKnight &                      301 South Main
      Bravenec                                          San Antonio, Texas 78204
      405 S. Presa St.
      San Antonio, Texas 78205

cc:   Mr. Michael W. White                       cc:    Ms. Melissa Lesniak
      Attorney at Law                                  Attorney at Law
      1216 West Ave., Suite 1                          4839 San Cristobal
      San Antonio, Texas 78201                          San Antonio, Texas 78251

cc:   Mr. Matthew J. Obermeier                  cc:     Mr. Franz M von Hoffman
      Oliva, Saks, Garcia & Curiel                     Law Office of F.M. von Hoffman
      14255 Blanco Rd.                                 512 Second St., Ste. 1
      San Antonio, Texas 78216                         Graham, Texas 76450

cc:   Ms. Marilyn Stewart
      1010 Denver
      San Antonio, Texas 78210




                            "AN EQUAL OPPORTUNITY EMPLOYER"
CITY OF SAN ANTONIO
office of City attorney
|\0. BOX 839975
San Antonio, tx 78283-3975
                                     RETURN SERVICE          i fersa*
                                       REQUESTED                            -   ■   ----- -   .-■




Return Service
                                                              02 1R             $ 00                0
                                                              O00 20T1 ?;
                                                              MAILED FROM ZIP CODE 78205




                             Tourih Court of Appeals
                             Cadcna-Reeves Justice Center
                             300 Dolorosa. Ste 3200
                             San Antonio, Texas 78205-3037